DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	Response to Election/Restriction filed on 9/9/2022 is acknowledged.
4.	Claim filed on 9/8/2021 is acknowledged.  
5.	Claims 1-111 have been cancelled.
6.	New claims 112-139 have been added.  
7.	Claims 112-139 are pending in this application.
8.	Claims 136-139 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  
9.	Claims 112-135 are under examination. 

Elections/Restrictions
10.	Applicant’s election without traverse of Group 1 (claims 112-135) and election without traverse of a composition comprising: a FGF-21 conjugate comprising the amino acid sequence set forth in SEQ ID NO: 2 at a concentration of 20 mg/mL, histidine at a concentration of 20 mM, sucrose at a concentration of 600 mM, polysorbate 80 at a concentration of 0.05% (w/v), DTPA at a concentration of 50 µM, and a pH of 7.1 as species of pharmaceutical composition, vial and kit or article of manufacture; and a lower rate of polypeptide deamidation when stored at 40 °C for about a month with respect to the reference formulation as species of property of the pharmaceutical composition in the reply filed on 9/9/2022 is acknowledged.  The requirement is made FINAL in this office action.   
Group 1 is drawn to a pharmaceutical formulation comprising (i) a fibroblast growth factor 21 (FGF-21) polypeptide comprising an amino acid sequence having at least about 80%, at least about 85%, at least about 90%, at least about 95%, at least about 96%, at least about 97%, at least about 98%, or at least about 99% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 3, conjugated to a polyethylene glycol (PEG) moiety via the side chain of an amino acid in the amino acid sequence ("FGF-21 conjugate"); and, (ii) an aminopolycarboxylic acid cation chelator comprising diethylenetriaminepentaacetic acid (DTPA), wherein the formulation has improved stability compared to a reference formulation that does not contain the aminopolycarboxylic acid cation chelator, wherein the FGF-21 conjugate comprises formula I: 
    PNG
    media_image1.png
    161
    430
    media_image1.png
    Greyscale
 wherein n is an integer from about 500 to about 900, and wherein the FGF-21 conjugate is present in an amount between about 1 mg and about 40 mg per unit dose; a pharmaceutical composition comprising: (i) a FGF-21 conjugate corresponding to a compound of SEQ ID NO: 2, 4, 5 or 6 at a concentration of 20 mg/mL as measured by Slope Spectroscopy at 280 nm using an extinction coefficient of 0.87 mL/(mg*cm); (ii) histidine at a concentration between about 10 mM and about 50 mM; (iii) sucrose at a concentration between about 100 mM and about 1M; (iv) Polysorbate 80 at a concentration between about 0.01% and about 0.1% (w/v); and, (v) DTPA at a concentration between about 10 µM and about 100 µM; wherein the pH of the formulation is between about 6.7 and about 7.5, and wherein the FGF-21 conjugate is present in an amount between about 1 mg and about 40 mg per unit dose; a pharmaceutical formulation comprising: (i) a FGF-21 conjugate corresponding to a compound of SEQ ID NO: 2, 4, 5 or 6 at a concentration of 20 mg/mL as measured by Slope Spectroscopy at 280 nm using an extinction coefficient of 0.87 mL/(mg*cm); (ii) histidine at a concentration of 20 mM; (iii) sucrose at a concentration of 600 mM; (iv) Polysorbate 80 at a concentration of 0.05% (w/v); and (v) DTPA at a concentration of 50 µM; wherein the pH is 7.1, wherein the FGF-21 conjugate is present in an amount between about 1 mg and about 40 mg per unit dose; a vial comprising: (i) a FGF-21 conjugate corresponding to a compound of SEQ ID NO: 2, 4, 5 or 6 at a concentration of 20 mg/mL as measured by Slope Spectroscopy at 280 nm using an extinction coefficient of 0.87 mL/(mg*cm); (ii) histidine at a concentration between about 10 mM and about 50 mM; (iii) sucrose at a concentration between about 100 mM and about 1M; (iv) Polysorbate 80 at a concentration between about 0.01% and about 0.1% (w/v); and, (v) DTPA at a concentration between about 10 µM and about 100 µM; wherein the pH is between about 6.7 and about 7.5, and wherein the FGF-21 conjugate is present in an amount between about 1 mg and about 40 mg per unit dose; a vial comprising: (i) a FGF-21 conjugate corresponding to a compound of SEQ ID NO: 2, 4, 5 or 6 at a concentration of 20 mg/mL as measured by Slope Spectroscopy at 280 nm using an extinction coefficient of 0.87 mL/(mg*cm); (ii) histidine at a concentration of 20 mM; (iii) sucrose at a concentration of 600 mM; (iv) Polysorbate 80 at a concentration of 0.05% (w/v); and (v) DTPA at a concentration of 50 µM; wherein the pH is 7.1, and wherein the FGF-21 conjugate is present in an amount between about 1 mg and about 40 mg per unit dose; a kit or article of manufacture comprising (i) the pharmaceutical formulation of claim 112, and (ii) instructions for use; and a kit or article of manufacture comprising (i) the vial of claim 131, and (ii) instructions for use.  A search was conducted on the elected species; and prior art was found.  Claims 112-135 are examined on the merits in this office action. 

Objections
11.	The specification is objected to for the following minor informality: The specification recites the hyperlinks “blast.ncbi.nlm.nih.gov” and “www.ebi.ac.uk/Tools/psa” on page 25, paragraph [0091]; and “www.tcoffee.org” on page 26, paragraph [0094] of instant specification.  The embedded hyperlinks and/or other forms of browser-executable code are impermissible and require deletion.  It is suggested that Applicant places a URL between these symbols “< >” to inactivate the hyperlinks.  
12.	The specification is objected to for the following minor informality: There is no content in the paragraph [0369] of instant specification.  Applicant is required to correct this error.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
13.	Claim 112 is objected to for the following minor informality: Applicant is suggested to amend claim 112 as “A pharmaceutical formulation comprising: (i) a fibroblast growth factor 21 (FGF-21) conjugate comprising a FGF-21 polypeptide comprising the amino acid sequence having at least about 80% identity to the amino acid sequence of SEQ ID NO: 3, conjugated to a polyethylene glycol (PEG) moiety via the side chain of an amino acid in the amino acid sequence of FGF-21 polypeptide; and, (ii)…”.
14.	Claim 114 is objected to for the following minor informality: Applicant is suggested to amended claim 114 as "…wherein the FGF-21 polypeptide in the conjugate is in an L conformation".
15.	Claim 117 is objected to for the following minor informality: Applicant is suggested to amended claim 117 as "…or (e) any combination thereof".  
16.	Claim 118 is objected to for the following minor informality: Applicant is suggested to amended claim 118 as "…wherein the DTPA is present in an amount between about 25 µM and about 75             
                µ
            
        M".
17.	Claim 119 is objected to for the following minor informality: Applicant is suggested to amended claim 119 as "…wherein the DTPA is present in an amount of about 40 µM, about 45 µM, about 50 µM, about 55 µM, or about 60 µM".  
18.	Claim 120 is objected to for the following minor informality: Applicant is suggested to amended claim 120 as "…wherein the pharmaceutical formulation further comprises: (a) an amino acid buffering agent; (b) an osmotic regulator; (c) a nonanionic surfactant…".  
19.	Claim 122 is objected to for the following minor informality: Applicant is suggested to amended claim 122 as "…wherein the histidine is present in an amount of about 10 mM to about 100 mM". 
20.	Claim 124 is objected to for the following minor informality: Applicant is suggested to amended claim 124 as "…wherein the sucrose is present in an amount of about 100 mM to about 1 M". 
21.	Claim 125 is objected to for the following minor informality: Applicant is suggested to amended claim 125 as "…wherein the nonanionic surfactant comprises polysorbate 80". 
22.	Claim 126 is objected to for the following minor informality: Applicant is suggested to amended claim 126 as "…wherein the polysorbate 80 is present in an amount of about 0.01% (w/v) to about 0.1% (w/v)". 
23.	Claims 128 and 131 are objected to for the following minor informality: Applicant is suggested to amended claims 128 and 131 as "…(iv) polysorbate 80 at a concentration between about 0.01% (w/v) and about 0.1% (w/v)…". 
24.	Claims 129 and 132 are objected to for the following minor informality: Applicant is suggested to amended claims 129 and 132 as "…(iv) polysorbate 80 at a concentration of 0.05% (w/v)…”.
Furthermore, Applicant is suggested to amend claim 129 as “…wherein the pH is 7.1, and wherein the FGF-21 conjugate is present in an amount…".
25.	Claims 130 and 133 are objected to for the following minor informality: Applicant is suggested to amended claims 130 and 133 as "…comprising the FGF-21 conjugate in an amount…". 

Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (b)
26.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
 
27.	Claims 113, 128-133 and 135 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
28.	Claims 113, 128, 129, 131 and 132 recites "…a compound of SEQ ID NO: 2…”.  However, the compound of SEQ ID NO: 2 disclosed in instant specification is inconsistent with the compound of SEQ ID NO: 2 in the sequence listing filed on 9/8/2021.  Based on the instant specification, the compound of instant SEQ ID NO: 2 comprises a linear 30-kDa PEG moiety comprising a distal methoxy group as depicted in instant FIG. 6 attached to para-acetyl-L-phenylalanine (pAF) at position 109 of the FGF-21 polypeptide (see page 82, paragraph [0352] of instant specification).  However, in the sequence listing filed on 9/8/2021, the compound of instant SEQ ID NO: 2 comprises any PEG linked to the pAF at position 109 of the FGF-21 polypeptide via oxime linkage.  Therefore, the metes and bounds of instant claims 113, 128, 129, 131 and 132 are vague and indefinite.  Because claims 130, 133 and 135 depend from indefinite claims 129, 132 and 131, respectively; and none of the dependent claims clarifies the point of confusion, they must also be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	Furthermore, for the purpose of this examination and in the broadest reasonable interpretation, the Examiner is interpreting the compound of instant SEQ ID NO: 2 as the one disclosed in the sequence listing filed on 9/8/2021.
  
Claim Rejections - 35 U.S.C. § 112 paragraph (d)
29.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

30.	Claim 113 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
31.	Claim 113 depends on claim 112; and claim 113 recites "The pharmaceutical formulation of claim 112, wherein the FGF-21 conjugate corresponds to a compound of SEQ ID NO: 2, 4, 5 or 6".  However, based on the sequence listing filed on 9/8/2021, the compound of instant SEQ ID NO: 2 comprises any PEG linked to the pAF at position 109 of the FGF-21 polypeptide via oxime linkage; and the compound of instant SEQ ID NO: 5 comprise any 28-32 kDA PEG linked to the pAF at position 108 of the FGF-21 polypeptide via oxime linkage.  Therefore, the scope of the FGF-21 conjugate recited in instant claim 113 is broader than that of the FGF-21 conjugate recited in instant claim 112.  Claim 113 does not further limit the scope of the FGF-21 conjugate recited in claim 112; and claim 113 is improper dependent form for failing to further limit the subject matter of claim 112.   

Claim Rejections - 35 U.S.C. § 103
32.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
33.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

34.	Claims 112-135 are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al (WO 2016/065326 A2) in view of Bledsoe et al (US 2015/0366983 A1) and Kamerzell et al (Advanced Drug Delivery Reviews, 2011, 63, pages 1118-1159).
The instant claims 112-135 are drawn to a pharmaceutical formulation comprising (i) a fibroblast growth factor 21 (FGF-21) polypeptide comprising an amino acid sequence having at least about 80%, at least about 85%, at least about 90%, at least about 95%, at least about 96%, at least about 97%, at least about 98%, or at least about 99% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 3, conjugated to a polyethylene glycol (PEG) moiety via the side chain of an amino acid in the amino acid sequence ("FGF-21 conjugate"); and, (ii) an aminopolycarboxylic acid cation chelator comprising diethylenetriaminepentaacetic acid (DTPA), wherein the formulation has improved stability compared to a reference formulation that does not contain the aminopolycarboxylic acid cation chelator, wherein the FGF-21 conjugate comprises formula I: 
    PNG
    media_image1.png
    161
    430
    media_image1.png
    Greyscale
 wherein n is an integer from about 500 to about 900, and wherein the FGF-21 conjugate is present in an amount between about 1 mg and about 40 mg per unit dose; a pharmaceutical composition comprising: (i) a FGF-21 conjugate corresponding to a compound of SEQ ID NO: 2, 4, 5 or 6 at a concentration of 20 mg/mL as measured by Slope Spectroscopy at 280 nm using an extinction coefficient of 0.87 mL/(mg*cm); (ii) histidine at a concentration between about 10 mM and about 50 mM; (iii) sucrose at a concentration between about 100 mM and about 1M; (iv) Polysorbate 80 at a concentration between about 0.01% and about 0.1% (w/v); and, (v) DTPA at a concentration between about 10 µM and about 100 µM; wherein the pH of the formulation is between about 6.7 and about 7.5, and wherein the FGF-21 conjugate is present in an amount between about 1 mg and about 40 mg per unit dose; a pharmaceutical formulation comprising: (i) a FGF-21 conjugate corresponding to a compound of SEQ ID NO: 2, 4, 5 or 6 at a concentration of 20 mg/mL as measured by Slope Spectroscopy at 280 nm using an extinction coefficient of 0.87 mL/(mg*cm); (ii) histidine at a concentration of 20 mM; (iii) sucrose at a concentration of 600 mM; (iv) Polysorbate 80 at a concentration of 0.05% (w/v); and (v) DTPA at a concentration of 50 µM; wherein the pH is 7.1, wherein the FGF-21 conjugate is present in an amount between about 1 mg and about 40 mg per unit dose; a vial comprising: (i) a FGF-21 conjugate corresponding to a compound of SEQ ID NO: 2, 4, 5 or 6 at a concentration of 20 mg/mL as measured by Slope Spectroscopy at 280 nm using an extinction coefficient of 0.87 mL/(mg*cm); (ii) histidine at a concentration between about 10 mM and about 50 mM; (iii) sucrose at a concentration between about 100 mM and about 1M; (iv) Polysorbate 80 at a concentration between about 0.01% and about 0.1% (w/v); and, (v) DTPA at a concentration between about 10 µM and about 100 µM; wherein the pH is between about 6.7 and about 7.5, and wherein the FGF-21 conjugate is present in an amount between about 1 mg and about 40 mg per unit dose; a vial comprising: (i) a FGF-21 conjugate corresponding to a compound of SEQ ID NO: 2, 4, 5 or 6 at a concentration of 20 mg/mL as measured by Slope Spectroscopy at 280 nm using an extinction coefficient of 0.87 mL/(mg*cm); (ii) histidine at a concentration of 20 mM; (iii) sucrose at a concentration of 600 mM; (iv) Polysorbate 80 at a concentration of 0.05% (w/v); and (v) DTPA at a concentration of 50 µM; wherein the pH is 7.1, and wherein the FGF-21 conjugate is present in an amount between about 1 mg and about 40 mg per unit dose; a kit or article of manufacture comprising (i) the pharmaceutical formulation of claim 112, and (ii) instructions for use; and a kit or article of manufacture comprising (i) the vial of claim 131, and (ii) instructions for use.
Morin et al, throughout the patent, teach human FGF-21 has a propensity to undergo proteolysis in vivo, form aggregates in vitro, and undergo deamidation; various modified FGF-21 polypeptides including Pegylated modified FGF-21 polypeptides and uses thereof for the treatment of diseases associated with fibrosis, for example, Abstract; page 1, paragraph [05]; and Figures 1A and 1B.  Morin et al is further teach the Pegylated modified FGF-21 polypeptides can be Pegylated Compound 1 (SEQ ID NO: 201) consisting of the amino acid sequence MHPIPDSSPLLQFGGQVRQRYLY TDDAQQTEAHLEIREDGTVGGAADQSPESLLQLKALKPGVIQILGVKTSRFLCQRPDGALYGSLHFDPEACSFRELLLEDGYNVY(pAF)SEAHGLPLHLPGNKSPHRDPAPRGPARFLPLPGLPPAPPEPPGILAPQPPDVGSSDPLSMVGPSQGRSPSYAS (identical to the amino acid sequence of instant SEQ ID NO: 2 or 4), wherein PEG is attached to the pAF at position 109; Pegylated Compound 2 (SEQ ID NO: 202) consists of the amino acid sequence that is about 92% identical to the FGF-21 polypeptide of instant SEQ ID NO: 3, wherein PEG is attached to the pAF the FGF-21 polypeptide; and other Pegylated modified FGF-21 polypeptides, for example, pages 132 and 133; and Figure 1B.  It meets the limitation of the FGF-21 polypeptide in the FGF-21 conjugate recited in instant claims 112-114, 128, 129, 131 and 132.  Morin et al also teach an aminooxy-containing PEG having a molecular weight of about 30 kDa is used for preparing the Pegylated modified FGF-21 polypeptide, for example, pages 127-128, Example 3.  
Furthermore, Morin et al teach a pharmaceutical formulation comprising such Pegylated modified FGF-21 polypeptide and a pharmaceutically acceptable carrier or excipient, and methods of treating a disease associated with fibrosis with such pharmaceutical formulation; including a pharmaceutical formulation comprising Pegylated Compound 1 or 2 at a concentration of 7.5 mg/ml, 20 mM histidine and 250 mM sucrose at pH 6.5 or 7.0, for example, page 47, paragraph [258]; page 52, paragraph [272]; page 157, paragraph [724]; page 159, paragraph [736]; and Figure 5.  It meets the limitations of instant claims 120-124; the limitations of parts (ii), (iii) and pH recited in instant claims 128 and 131; and the limitation of part (ii) recited in instant claims 129 and 132. 
With regards to the limitation “as measured by Slope Spectroscopy at 280 nm using an extinction coefficient of 0.87 mL/(mg*cm)” recited in instant claims 115, 128, 129, 131 and 132, this is a product by process limitation for determining the concentration of the FGF-21 conjugate.  In the instant case, although Morin et al is silent about the process used to determine the concentration of the Pegylated modified FGF-21 polypeptide in the pharmaceutical formulation, one of ordinary skilled in the art would understand and reasonably expect that such process limitation does not change the concentration of the FGF-21 conjugate in the instant claimed pharmaceutical formulation.  And the MPEP states the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)…" (see MPEP § 2113 I).  Therefore, the pharmaceutical formulation comprising Pegylated Compound 1 or 2 at a concentration of 7.5 mg/ml in Morin et al meets the limitation of the concentration recited in instant claim 115.  And, since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.
In addition, Morin et al teach the pharmaceutical formulation is presented in unit-dose in vials; and the Pegylated modified FGF-21 polypeptide is administered in an amount selected from about 1 mg, about 2 mg, about 4 mg, about 6 mg, about 8 mg, about 10 mg, about 20 mg, about 40 mg, and so on, for example, page 55, paragraph [284]; and page 112, paragraph [551].  It meets the limitations of instant claim 116; the unit dose limitation recited in instant claims 112 and 128-133; and the limitation of “vial” recited in instant claims 131-133 and 135.  And Morin et al teach the dose administered to a patient is sufficient to have a beneficial therapeutic response in the patient over time, or other appropriate activity, depending on the application; and the dose is determined by the efficacy of the formulation, and the activity, stability or serum half-life of the modified FGF-21 polypeptide employed and the condition of the patient, as well as the body weight or surface area of the patient to be treated, for example, page 112, paragraph [552].  
Morin et al further teach the pharmaceutical formulation is an aqueous formulation, for example, page 112, paragraph [551]; and page 113, paragraph [556].  It meets the limitation of instant claim 127.  Morin et al also teach the pharmaceutical formulation can further comprise chelating agents including but not limited to, EDTA and edentate disodium; and nonionic surfactants such as Tween 80 (polysorbate 80), for example, page 113, paragraph [558].  It meets the limitation of instant claim 125; and the limitation of polysorbate 80 recited in instant claims 128, 129, 131 and 132.  
The difference between the reference and instant claims 112-135 is that the reference does not explicitly teach a composition comprising: a FGF-21 conjugate comprising the amino acid sequence set forth in SEQ ID NO: 2 at a concentration of 20 mg/mL, histidine at a concentration of 20 mM, sucrose at a concentration of 600 mM, polysorbate 80 at a concentration of 0.05% (w/v), DTPA at a concentration of 50 µM, and a pH of 7.1 as the elected species of pharmaceutical composition, vial and kit or article of manufacture; a lower rate of polypeptide deamidation when stored at 40 °C for about a month with respect to the reference formulation as the elected species of property of the pharmaceutical composition; and the limitations of DTPA, PEG in Formula I, “wherein the formulation has improved stability compared to a reference formulation that does not contain the aminopolycarboxylic acid cation chelator”; various concentrations and pH; and the kits recited in instant claims 112-135.
However, Bledsoe et al teach that similar to the aminooxy-containing PEG having a molecular weight of about 30 kDa used in Example 3 in Morin et al, a 30 kDa PEG (α-Methyl-ω-amimooxyethylcarbamyl, polyoxyethylene with the structure 
    PNG
    media_image2.png
    110
    377
    media_image2.png
    Greyscale
 and n being 681 can be used to attach to pAF in a polypeptide, for example, Abstract; and pages 1-2, paragraph [0016].  Therefore, in view of the combined teachings of Morin et al and Bledsoe et al, it would have been obvious to one of ordinary skilled in the art to develop a FGF-21 conjugate of instant Formula I, wherein the amino acid sequence of FGF-21 polypeptide in the conjugate is identical to the FGF-21 polypeptide in Pegylated Compound 1 or 2 in Morin et al.  The FGF-21 conjugate comprising the amino acid sequence of FGF-21 polypeptide in Pegylated Compound 1 in Morin et al coupled to the 30 kDa PEG (α-Methyl-ω-amimooxyethylcarbamyl, polyoxyethylene with the structure 
    PNG
    media_image2.png
    110
    377
    media_image2.png
    Greyscale
 and n being 681 developed above is the FGF-21 conjugate of instant SEQ ID NO: 2 or 4.  The FGF-21 conjugate developed from the combined teachings of Morin et al and Bledsoe et al is a simple substitution of one known element for another to obtain predictable results (see § MPEP 2143).   
In addition, Kamerzell et al, throughout the literature, teach the critical importance of understanding protein–excipient interactions as a key step in the rational design of formulations to stabilize and deliver protein-based therapeutic drugs and vaccines, for example, Abstract.  Kamerzell et al further teach histidine has been used extensively as a buffering agent with proteins for controlling solution pH, scavenging hydroxy radials in solution and many others, for example, page 1121, Table 1; and page 1122, right column, Section “1.2.2. Amino acids”.  Kamerzell et al also teach non-ionic surfactants are commonly used in protein formulations to inhibit protein aggregation due to agitation or shaking; and polysorbate 20 (PS20) and polysorbate 80 (PS80) are the two most frequently used non-ionic surfactant excipients in protein formulations, for example, page 1121, Table 1; and page 1123, right column, Section “1.2.7. Surfactants”.  Furthermore,  Kamerzell et al teach metal catalyzed oxidation of certain amino acid residues in proteins (e.g., Met, Cys, His, Trp) is a commonly encountered degradation pathway during storage of protein pharmaceuticals; and metal chelating agents such as disodium edetate (EDTA) and diethylenetriaminepentaacetic acid (DTPA) are commonly used in protein pharmaceuticals, for example, page 1121, Table 1; and pages 1123-1124, Section “1.2.8. Chelators and antioxidants”.  Therefore, in view of the combined teachings of Morin et al, Bledsoe et al and Kamerzell et al, it would have been obvious to one of ordinary skilled in the art to develop a pharmaceutical formulation comprising the FGF-21 conjugate of instant Formula I, including the compound of instant SEQ ID NO: 2 or 4, DTPA, histidine, sucrose and polysorbate 80; wherein the pharmaceutical formulation is an aqueous formulation; and wherein a unit-dose of such formulation comprising about 1 mg, about 2 mg, about 4 mg, about 6 mg, about 8 mg, about 10 mg, about 20 mg, or about 40 mg of such FGF-21 conjugate in a vial.  
Furthermore, one of ordinary skilled in the art would have been motivated to optimize the amounts of the FGF-21 conjugate, DTPA, histidine, sucrose and polysorbate 80 in the pharmaceutical formulation and the pH of the pharmaceutical formulation for improving the stability of the FGF-21 conjugate in the formulation, including a pharmaceutical formulation comprising: a FGF-21 conjugate comprising the amino acid sequence set forth in SEQ ID NO: 2 at a concentration of 20 mg/mL, histidine at a concentration of 20 mM, sucrose at a concentration of 600 mM, polysorbate 80 at a concentration of 0.05% (w/v), DTPA at a concentration of 50 µM, at a pH of 7.1.  It reads on a composition comprising: a FGF-21 conjugate comprising the amino acid sequence set forth in SEQ ID NO: 2 at a concentration of 20 mg/mL, histidine at a concentration of 20 mM, sucrose at a concentration of 600 mM, polysorbate 80 at a concentration of 0.05% (w/v), DTPA at a concentration of 50 µM, and a pH of 7.1 as the elected species of pharmaceutical composition, vial and kit or article of manufacture.  And the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Morin et al, Bledsoe et al and Kamerzell et al with routine optimization to develop a pharmaceutical formulation comprising the FGF-21 conjugate of instant Formula I, including the compound of instant SEQ ID NO: 2 or 4, DTPA, histidine, sucrose and polysorbate 80; wherein the pharmaceutical formulation is an aqueous formulation; and wherein a unit-dose of such formulation comprising about 1 mg, about 2 mg, about 4 mg, about 6 mg, about 8 mg, about 10 mg, about 20 mg, or about 40 mg of such FGF-21 conjugate in a vial; including a pharmaceutical formulation comprising: a FGF-21 conjugate comprising the amino acid sequence set forth in SEQ ID NO: 2 at a concentration of 20 mg/mL, histidine at a concentration of 20 mM, sucrose at a concentration of 600 mM, polysorbate 80 at a concentration of 0.05% (w/v), DTPA at a concentration of 50 µM, at a pH of 7.1.
With regards to the limitation “wherein the formulation has improved stability compared to a reference formulation that does not contain the aminopolycarboxylic acid cation chelator” recited in instant claim 112; and the limitation of instant claim 117, first, as stated above, Kamerzell et al explicilty teach metal catalyzed oxidation of certain amino acid residues in proteins (e.g., Met, Cys, His, Trp) is a commonly encountered degradation pathway during storage of protein pharmaceuticals; and metal chelating agents such as disodium edetate (EDTA) and diethylenetriaminepentaacetic acid (DTPA) are commonly used in protein pharmaceuticals.  Second, in the instant case, the pharmaceutical formulation developed from the combined teachings of Morin et al, Bledsoe et al and Kamerzell et al is identical to the pharmaceutical formulation recited in instant claim 112 with no structural difference, and meets all the structural limitations of the pharmaceutical formulation recited in instant claim 112.  Therefore, the pharmaceutical formulation developed from the combined teachings of Morin et al, Bledsoe et al and Kamerzell et al above would necessarily have the same properties and functionality of the pharmaceutical formulation recited in instant claim 112.  Thus, the pharmaceutical formulation developed from the combined teachings of Morin et al, Bledsoe et al and Kamerzell et al has improved stability compared to a reference formulation that does not contain the aminopolycarboxylic acid cation chelator; and exhibits the property of a lower rate of polypeptide deamidation when stored at 40 °C for about a month with respect to the reference formulation.  It reads on a lower rate of polypeptide deamidation when stored at 40 °C for about a month with respect to the reference formulation as the elected species of property of the pharmaceutical composition.  And the MPEP states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).” (see MPEP § 2112.01 I).  Since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.    
Additionally, for a better understanding of how the Examiner views instant claims 134 and 135, it should be noted that these claims are drawn to a product, and products are not limited or novel based on the product’s non-functional instructions on how to use the product by being in a kit.  “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.” In re Ngai, 367 F.3d 1336, 2004 WL 1068957 (Fed. Cir. May 13, 2004) (see MPEP § 2112.01 III).
One of ordinary skilled in the art would have been motivated to combine the teachings of Morin et al, Bledsoe et al and Kamerzell et al with routine optimization to develop a pharmaceutical formulation comprising the FGF-21 conjugate of instant Formula I, including the compound of instant SEQ ID NO: 2 or 4, DTPA, histidine, sucrose and polysorbate 80; wherein the pharmaceutical formulation is an aqueous formulation; and wherein a unit-dose of such formulation comprising about 1 mg, about 2 mg, about 4 mg, about 6 mg, about 8 mg, about 10 mg, about 20 mg, or about 40 mg of such FGF-21 conjugate in a vial; including a pharmaceutical formulation comprising: a FGF-21 conjugate comprising the amino acid sequence set forth in SEQ ID NO: 2 at a concentration of 20 mg/mL, histidine at a concentration of 20 mM, sucrose at a concentration of 600 mM, polysorbate 80 at a concentration of 0.05% (w/v), DTPA at a concentration of 50 µM, at a pH of 7.1; and a kit comprising such pharmaceutical formulation or vial and instructions for use, because Bledsoe et al teach that similar to the aminooxy-containing PEG having a molecular weight of about 30 kDa used in Example 3 in Morin et al, a 30 kDa PEG (α-Methyl-ω-amimooxyethylcarbamyl, polyoxyethylene with the structure 
    PNG
    media_image2.png
    110
    377
    media_image2.png
    Greyscale
 and n being 681 can be used to attached to pAF in a polypeptide.  Therefore, in view of the combined teachings of Morin et al and Bledsoe et al, it would have been obvious to one of ordinary skilled in the art to develop a FGF-21 conjugate of instant Formula I, wherein the amino acid sequence of the FGF-21 polypeptide is identical to the FGF-21 polypeptide in Pegylated Compound 1 or 2 in Morin et al.  The FGF-21 conjugate developed from the combined teachings of Morin et al and Bledsoe et al is a simple substitution of one known element for another to obtain predictable results (see § MPEP 2143).  Kamerzell et al, throughout the literature, teach the critical importance of understanding protein–excipient interactions as a key step in the rational design of formulations to stabilize and deliver protein-based therapeutic drugs and vaccines.  Kamerzell et al further teach histidine has been used extensively as a buffering agent with proteins for controlling solution pH, scavenging hydroxy radials in solution and many others.  Kamerzell et al also teach non-ionic surfactants are commonly used in protein formulations to inhibit protein aggregation due to agitation or shaking; and polysorbate 20 (PS20) and polysorbate 80 (PS80) are the two most frequently used non-ionic surfactant excipients in protein formulations.  Furthermore,  Kamerzell et al teach metal catalyzed oxidation of certain amino acid residues in proteins (e.g., Met, Cys, His, Trp) is a commonly encountered degradation pathway during storage of protein pharmaceuticals; and metal chelating agents such as disodium edetate (EDTA) and diethylenetriaminepentaacetic acid (DTPA) are commonly used in protein pharmaceuticals.  Therefore, in view of the combined teachings of Morin et al, Bledsoe et al and Kamerzell et al, it would have been obvious to one of ordinary skilled in the art to develop a pharmaceutical formulation comprising the FGF-21 conjugate of instant Formula I, including the compound of instant SEQ ID NO: 2 or 4, DTPA, histidine, sucrose and polysorbate 80; wherein the pharmaceutical formulation is an aqueous formulation, and wherein a unit-dose of such formulation comprising about 1 mg, about 2 mg, about 4 mg, about 6 mg, about 8 mg, about 10 mg, about 20 mg, or about 40 mg of such FGF-21 conjugate in a vial.  Furthermore, one of ordinary skilled in the art would have been motivated to optimize the amounts of the FGF-21 conjugate, DTPA, histidine, sucrose and polysorbate 80 in the pharmaceutical formulation and the pH of the pharmaceutical formulation for improving the stability of the FGF-21 conjugate in the formulation.  And the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II A).
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Morin et al, Bledsoe et al and Kamerzell et al with routine optimization to develop a pharmaceutical formulation comprising the FGF-21 conjugate of instant Formula I, including the compound of instant SEQ ID NO: 2 or 4, DTPA, histidine, sucrose and polysorbate 80; wherein the pharmaceutical formulation is an aqueous formulation; and wherein a unit-dose of such formulation comprising about 1 mg, about 2 mg, about 4 mg, about 6 mg, about 8 mg, about 10 mg, about 20 mg, or about 40 mg of such FGF-21 conjugate in a vial; including a pharmaceutical formulation comprising: a FGF-21 conjugate comprising the amino acid sequence set forth in SEQ ID NO: 2 at a concentration of 20 mg/mL, histidine at a concentration of 20 mM, sucrose at a concentration of 600 mM, polysorbate 80 at a concentration of 0.05% (w/v), DTPA at a concentration of 50 µM, at a pH of 7.1; and a kit comprising such pharmaceutical formulation or vial and instructions for use.  

Obviousness Double Patenting 
35.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

36.	Claims 112-135 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-111 of co-pending Application No. 17/791341.
37.	Instant claims 112-135 are drawn to a pharmaceutical formulation comprising (i) a fibroblast growth factor 21 (FGF-21) polypeptide comprising an amino acid sequence having at least about 80%, at least about 85%, at least about 90%, at least about 95%, at least about 96%, at least about 97%, at least about 98%, or at least about 99% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 3, conjugated to a polyethylene glycol (PEG) moiety via the side chain of an amino acid in the amino acid sequence ("FGF-21 conjugate"); and, (ii) an aminopolycarboxylic acid cation chelator comprising diethylenetriaminepentaacetic acid (DTPA), wherein the formulation has improved stability compared to a reference formulation that does not contain the aminopolycarboxylic acid cation chelator, wherein the FGF-21 conjugate comprises formula I: 
    PNG
    media_image1.png
    161
    430
    media_image1.png
    Greyscale
 wherein n is an integer from about 500 to about 900, and wherein the FGF-21 conjugate is present in an amount between about 1 mg and about 40 mg per unit dose; a pharmaceutical composition comprising: (i) a FGF-21 conjugate corresponding to a compound of SEQ ID NO: 2, 4, 5 or 6 at a concentration of 20 mg/mL as measured by Slope Spectroscopy at 280 nm using an extinction coefficient of 0.87 mL/(mg*cm); (ii) histidine at a concentration between about 10 mM and about 50 mM; (iii) sucrose at a concentration between about 100 mM and about 1M; (iv) Polysorbate 80 at a concentration between about 0.01% and about 0.1% (w/v); and, (v) DTPA at a concentration between about 10 µM and about 100 µM; wherein the pH of the formulation is between about 6.7 and about 7.5, and wherein the FGF-21 conjugate is present in an amount between about 1 mg and about 40 mg per unit dose; a pharmaceutical formulation comprising: (i) a FGF-21 conjugate corresponding to a compound of SEQ ID NO: 2, 4, 5 or 6 at a concentration of 20 mg/mL as measured by Slope Spectroscopy at 280 nm using an extinction coefficient of 0.87 mL/(mg*cm); (ii) histidine at a concentration of 20 mM; (iii) sucrose at a concentration of 600 mM; (iv) Polysorbate 80 at a concentration of 0.05% (w/v); and (v) DTPA at a concentration of 50 µM; wherein the pH is 7.1, wherein the FGF-21 conjugate is present in an amount between about 1 mg and about 40 mg per unit dose; a vial comprising: (i) a FGF-21 conjugate corresponding to a compound of SEQ ID NO: 2, 4, 5 or 6 at a concentration of 20 mg/mL as measured by Slope Spectroscopy at 280 nm using an extinction coefficient of 0.87 mL/(mg*cm); (ii) histidine at a concentration between about 10 mM and about 50 mM; (iii) sucrose at a concentration between about 100 mM and about 1M; (iv) Polysorbate 80 at a concentration between about 0.01% and about 0.1% (w/v); and, (v) DTPA at a concentration between about 10 µM and about 100 µM; wherein the pH is between about 6.7 and about 7.5, and wherein the FGF-21 conjugate is present in an amount between about 1 mg and about 40 mg per unit dose; a vial comprising: (i) a FGF-21 conjugate corresponding to a compound of SEQ ID NO: 2, 4, 5 or 6 at a concentration of 20 mg/mL as measured by Slope Spectroscopy at 280 nm using an extinction coefficient of 0.87 mL/(mg*cm); (ii) histidine at a concentration of 20 mM; (iii) sucrose at a concentration of 600 mM; (iv) Polysorbate 80 at a concentration of 0.05% (w/v); and (v) DTPA at a concentration of 50 µM; wherein the pH is 7.1, and wherein the FGF-21 conjugate is present in an amount between about 1 mg and about 40 mg per unit dose; a kit or article of manufacture comprising (i) the pharmaceutical formulation of claim 112, and (ii) instructions for use; and a kit or article of manufacture comprising (i) the vial of claim 131, and (ii) instructions for use.
38.	Claims 1-111 of co-pending Application No. 17/791341 are drawn to a  pharmaceutical formulation comprising (i) a fibroblast growth factor 21 (FGF-21) polypeptide conjugated to a polyethylene glycol (PEG) moiety ("FGF-21 conjugate") and (ii) an aminopolycarboxylic acid cation chelator, wherein the formulation has improved stability compared to a reference formulation that does not contain the aminopolycarboxylic acid cation chelator, wherein the FGF-21 conjugate comprises formula I: 
    PNG
    media_image1.png
    161
    430
    media_image1.png
    Greyscale
 and wherein n is any integer; various subgenus of such pharmaceutical formulation; methods of using such pharmaceutical formulation; various vials comprising such pharmaceutical formulation; and kits comprising such pharmaceutical formulation and/or such viral.  
	And as evidenced by the specification of co-pending Application No. 17/791341, compound of SEQ ID NO: 2 or 4 of co-pending Application No. 17/791341 is identical to the compound of instant SEQ ID NO: 2 or 4 (see pages 33-34, Table 1; and page 82, paragraph [0352] in the specification of co-pending Application No. 17/791341).   
	In the instant case, in view of the combined teachings of claims 1-111 of co-pending Application No. 17/791341, it would have been obvious to one or ordinary skilled in the art to develop the pharmaceutic formulations, vials and kits recited in instant claims 112-135.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

39.	For the same/similar reasoning/rational as the rejection set forth in Sections 36-38 above, instant claims 112-135 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 131-154 of co-pending Application No. 17/257530.
As evidenced by the specification of co-pending Application No. 17/257530, compound of SEQ ID NO: 2 of co-pending Application No. 17/257530 is identical to the compound of instant SEQ ID NO: 2 (see page 69, Table 1; and page 94, paragraph [0364] in the specification of co-pending Application No. 17/257530).  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

40.	Claims 112, 114-127 and 134 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US patent 9434778 B2 in view of Morin et al (WO 2016/065326 A2), Bledsoe et al (US 2015/0366983 A1) and Kamerzell et al (Advanced Drug Delivery Reviews, 2011, 63, pages 1118-1159).
41.	Instant claims 112, 114-127 and 134 are drawn to a pharmaceutical formulation comprising (i) a fibroblast growth factor 21 (FGF-21) polypeptide comprising an amino acid sequence having at least about 80%, at least about 85%, at least about 90%, at least about 95%, at least about 96%, at least about 97%, at least about 98%, or at least about 99% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 3, conjugated to a polyethylene glycol (PEG) moiety via the side chain of an amino acid in the amino acid sequence ("FGF-21 conjugate"); and, (ii) an aminopolycarboxylic acid cation chelator comprising diethylenetriaminepentaacetic acid (DTPA), wherein the formulation has improved stability compared to a reference formulation that does not contain the aminopolycarboxylic acid cation chelator, wherein the FGF-21 conjugate comprises formula I: 
    PNG
    media_image1.png
    161
    430
    media_image1.png
    Greyscale
 wherein n is an integer from about 500 to about 900, and wherein the FGF-21 conjugate is present in an amount between about 1 mg and about 40 mg per unit dose; and a kit or article of manufacture comprising (i) the pharmaceutical formulation of claim 112, and (ii) instructions for use.
42.	Claims 1-20 of US patent 9434778 B2 are drawn to a modified FGF-21 polypeptide comprising a polypeptide having an amino acid sequence having at least 98% amino acid sequence identity to SEQ ID NO: 102; a modified FGF-21 polypeptide comprising a polypeptide having the amino acid sequence of SEQ ID NO: 202; a modified FGF-21 polypeptide comprising a polypeptide having the amino acid sequence of SEQ ID NO: 202, wherein the para-acetyl-L-phenylalanine in SEQ ID NO: 202 is linked to a poly(ethylene glycol) having an average molecular weight of about 30 kDa; and a composition comprising such modified FGF-21 polypeptide and a pharmaceutically acceptable carrier or excipient.
	SEQ ID NO: 102 or 202 recited in claims 1-20 of US patent 9434778 B2 consists of the amino acid sequence that is about 92% identical to the FGF-21 polypeptide of instant SEQ ID NO: 3.
43.	The difference between claims 1-20 of US patent 9434778 B2 and instant claims 112, 114-127 and 134 is that claims 1-20 of US patent 9434778 B2 do not explicitly teach the pharmaceutical formulation and the kit recited in instant claims 112, 114-127 and 134.
	However, in view of the combined teachings of Morin et al, Bledsoe et al and Kamerzell et al with routine optimization as set forth in Section 34 above, it would have been obvious to one of ordinary skilled in the art to modify the modified FGF-21 polypeptide and the composition comprising such modified FGF-21 polypeptide recited in claims 1-20 of US patent 9434778 B2 and develop the pharmaceutical formulation recited in instant claims 112, 114-116 and 118-127.
With regards to the limitation “wherein the formulation has improved stability compared to a reference formulation that does not contain the aminopolycarboxylic acid cation chelator” recited in instant claim 112; and the limitation of instant claim 117, first, as stated in Section 34 above, Kamerzell et al explicilty teach metal catalyzed oxidation of certain amino acid residues in proteins (e.g., Met, Cys, His, Trp) is a commonly encountered degradation pathway during storage of protein pharmaceuticals; and metal chelating agents such as disodium edetate (EDTA) and diethylenetriaminepentaacetic acid (DTPA) are commonly used in protein pharmaceuticals.  Second, in the instant case, the pharmaceutical formulation developed above is identical to the pharmaceutical formulation recited in instant claim 112 with no structural difference, and meets all the structural limitations of the pharmaceutical formulation recited in instant claim 112.  Therefore, the pharmaceutical formulation developed above would necessarily have the same properties and functionality of the pharmaceutical formulation recited in instant claim 112.  Thus, the pharmaceutical formulation developed above has improved stability compared to a reference formulation that does not contain the aminopolycarboxylic acid cation chelator; and exhibits the property of a lower rate of polypeptide deamidation when stored at 40 °C for about a month with respect to the reference formulation.  And the MPEP states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).” (see MPEP 2112.01 I).  Since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.    
Additionally, for a better understanding of how the Examiner views instant claim 134, it should be noted that the claim is drawn to a product, and products are not limited or novel based on the product’s non-functional instructions on how to use the product by being in a kit.  “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.” In re Ngai, 367 F.3d 1336, 2004 WL 1068957 (Fed. Cir. May 13, 2004) (see MPEP § 2112.01 III).

44.	For the same/similar reasoning/rational as the rejection set forth in Sections 40-43 above, instant claims 112, 114-127 and 134 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of US patent 9631004 B2; and claims 1-20 of US patent 10189883 B2; and in view of the combined teachings of Morin et al (WO 2016/065326 A2), Bledsoe et al (US 2015/0366983 A1) and Kamerzell et al (Advanced Drug Delivery Reviews, 2011, 63, pages 1118-1159) with routine optimization as set forth in Section 34 above.

45.	For the same/similar reasoning/rational as the rejection set forth in Sections 40-43 above, instant claims 112-135 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of US patent 10377806 B2; and claims 1-22 of US patent 11248031 B2; and in view of the combined teachings of Morin et al (WO 2016/065326 A2), Bledsoe et al (US 2015/0366983 A1) and Kamerzell et al (Advanced Drug Delivery Reviews, 2011, 63, pages 1118-1159) with routine optimization as set forth in Section 34 above.
	In the instant case, the amino acid sequence of SEQ ID NO: 201 recited in claims 1-30 of US patent 10377806 B2 and/or claims 1-22 of US patent 11248031 B2 is identical to the amino acid sequence of FGF-21 polypeptide in the compound of instant SEQ ID NO: 2 or 4. 

46.	For the same/similar reasoning/rational as the rejection set forth in Sections 40-43 above, instant claims 112-135 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11-17 of co-pending Application No. 16/644839; and claims 1, 90-96, 99-106 and 109 of co-pending Application No. 17/555633; and in view of the combined teachings of Morin et al (WO 2016/065326 A2), Bledsoe et al (US 2015/0366983 A1) and Kamerzell et al (Advanced Drug Delivery Reviews, 2011, 63, pages 1118-1159) with routine optimization as set forth in Section 34 above.
	In the instant case, the amino acid sequence of SEQ ID NO: 1 with pAF at position 108 recited in claims 11-14 of co-pending Application No. 16/644839 is identical to the amino acid sequence of FGF-21 polypeptide in the compound of instant SEQ ID NO: 5 or 6; and the amino acid sequence of SEQ ID NO: 2 recited in claims 15-17 of co-pending Application No. 16/644839 is identical to the amino acid sequence of FGF-21 polypeptide in the compound of instant SEQ ID NO: 2 or 4. 
	And the amino acid sequence of SEQ ID NO: 201 recited in claim 105 of co-pending Application No. 17/555633 is identical to the amino acid sequence of FGF-21 polypeptide in the compound of instant SEQ ID NO: 2 or 4.  Furthermore, the various modified FGF-21 polypeptides recited in claims 1, 90-96, 99-106 and 109 of co-pending Application No. 17/555633 consist of the amino acid sequence that is at least about 80% identical to the FGF-21 polypeptide of instant SEQ ID NO: 3.
These are all provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

	Please note: US patents 9434778 B2, 9631004 B2, 10189883 B2, 10377806 B2, and 11248031 B2; and copending Application Nos: 16/644839 and 17/555633 share the same Applicant as instant application (Bristol-Myers Squibb Company).

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LI N KOMATSU/Primary Examiner, Art Unit 1658